Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
A Non-Final office action examining claims 1-2, 4-10 and 16-20 was mailed on 6/18/2019 followed by a Final office action examining same claims was mailed on 12/27/2019. A second Non-Final and a second Final office action were mailed on 5/15/2020 and 9/23/2020 in response to first RCE dated 4/27/2020. A third Non-Final and a third Final office action were mailed on 02/17/2021 and 5/13/2021 in response to second RCE dated 1/14/21. Claims 1, 8-9, 16-19 and 29 were examined. A fourth Non-Final was mailed on 9/27/2021 in response to RCE dated 8/12/2021. Claims 1, 8-9, 16-19 and 29 were examined.
This office action is in response to Applicants submission dated 2/28/2022 and the latest supplemental amendment dated 6/13/2022 in response to an interview conducted on 6/14/2022.

Allowable Subject Matter
Claims 1, 9, 16-19 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims have become allowable in view of the limitation of using optical monitoring system attached to dispenser arm for determination of wafer composition, misplacement and tilt through its spectrometer prior to etch process, in view of other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/ Primary Examiner, Art Unit 1716